Goodrich, P. J.
(dissenting):
I dissent, on the ground that I cannot discover anything in the article in question which, in the language of section 242 of the Penal Code, defining libel, exposes the plaintiff to “ hatred, contempt, ridicule or obloquy, or which causes, or tends to cause, any person to be shunned or avoided, or which has a tendency to injure any person, corporation or association of persons, in his or their, business or occupation.”
The article, taken as a whole, does not impress my mind as charg-. ing the plaintiff with doing . anything offensive to good morals or within the definition cited.
Interlocutory judgment reversed and judgment directed for plaintiff on demurrer, with costs, with leave to defendants to withdraw demurrer and serve answer within twenty days on payment of the costs of the demurrer and of this appeal. ■